DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 10-12, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ando et al. (US 2017/0117187) (“Ando”).
With regard to claim 1, figures 8-9 of Ando discloses a method for forming a semiconductor device structure, comprising: forming a first gate stack (135 of 10) and a second gate stack (135 of 20) over a semiconductor substrate 100; forming a dielectric layer 170 over the semiconductor substrate 100 to surround the first gate stack (135 of 10) and the second gate stack (135, 20); forming a protection element (“second and third region mask”, par [0053]) to cover the second gate stack (135 of 10); and replacing the first gate stack (135 of 10) with a metal gate stack (185, 180) after the formation of the protection element (“second and third region mask”, par [0053]).
With regard to claim 2, figures 8-9 of Ando discloses forming a fin structure 125 (“SOI layer 120 may be etched into a fin structure “, par [0034]) over the semiconductor substrate 100 before the formation of the first gate stack (135 of 10), wherein the first gate stack (135 of 10) covers a portion of the fin structure 125.
With regard to claim 3, figures 8-9 of Ando discloses forming an isolation structure 110 over the semiconductor substrate 102 such that the isolation structure 110 is adjacent to the fin structure 125 before the formation of the second gate stack (135 of 20), wherein the second gate stack (135 of 20) covers the isolation structure 110.
With regard to claim 4, figures 8-9 of Ando discloses that the isolation structure 110 is formed to be lower than a top surface of the fin structure 125, and the second gate stack (135 of 20) covers a sidewall (sidewall of 127) of the fin structure 127.
With regard to claim 5, figures 8-9 of Ando discloses that the protection element (“second and third region mask”, par [0053]) is wider than the second gate stack (135 of 20).
With regard to claim 6, figures 8-9 of Ando discloses that the protection element (“second and third region mask”, par [0053]) is made of a photoresist material (“lithographic patterning”, par [0037]).
With regard to claim 8, figures 8-9 of Ando discloses that removing the first gate stack (135 of 10) to form a recess in the dielectric layer 170 after the formation of the protection element (“second and third region mask”, par [0053]); removing the protection element (“second and third region mask”, par [0053]) after the formation of the recess; and forming the metal gate stack (185, 180) in the recess (“dummy gate 135 in the first region 10 may be replaced with a replacement metal gate”, par [0053]).
With regard to claim 10, figures 8-9 of Ando discloses that the second gate stack (135 of 20) and the first gate stack (135 of 10) are formed to be as wide as each other.
With regard to claim 11, figures 8-9 of Ando discloses a method for forming a semiconductor device structure, comprising: forming a fin structure 125 over a semiconductor substrate 100; forming a first gate stack (135 of 10) and a second gate stack (135 of 20) over the fin structure 125; forming a dielectric layer 170 over the semiconductor substrate 100 to surround the first gate stack (135 of 10) and the second gate stack (135 of 20); forming a protection element (“second and third region mask”, par [0053]) to cover the second gate stack (135 of 20); and replacing the first gate stack (135 of 10) with a metal gate stack (180, 185) after the formation of the protection element (“second and third region mask”, par [0053]).
With regard to claim 12, figures 8-9 of Ando discloses that the protection element (“second and third region mask”, par [0053]) is formed to completely cover a top surface of the second gate stack (135 of 20).
With regard to claim 15, figures 2-4 of Zhang discloses forming an isolation structure 104 adjacent to the fin structure 131, wherein the second gate stack 114 is formed directly above the isolation structure 104.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US 2017/0117187) (“Ando”) in view of Basker et al. (US 9,570,571) (“Basker”).
With regard to claim 7, Ando discloses that the protection element comprises a metal material, a semiconductor material other than polysilicon, a polymer material, or a combination thereof.
However, figure 5A of Basker discloses that the protection element 426 comprises a metal material, a semiconductor material other than polysilicon, a polymer material (“organic planarization layer”, col. 5 ll. 65), or a combination thereof.
Therefore, it would have been obvious to one of ordinary skill in the art to form the mask of Ando with the organic planarization layer as taught in Basker in order to provide a lithography resist mask for the replacement metal gate process.  See col. 5 ll. 49-53 of Basker. 

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US 2017/0117187) (“Ando”) in view of Zhang et al. (US 9,478,625) (“Zhang”)
With regard to claim 13, Ando does not disclose removing the protection element before forming the metal gate stack.
However, figure 2-4 of Zhang discloses removing the protection element 124 before forming the metal gate stack (140, 133).
Therefore, it would have been obvious to one of ordinary skill in the art to form the metal gates of Ando with the replacement gate process as taught in Zhang in order to replace the dummy gate material with metal.  See col. 5 ll. 35-39 of Zhang. 

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2015/0115373) (“Yu”) in view of Ando et al. (US 2017/0117187) (“Ando”).
With regard to claim 16, figure 11 of Yu discloses a method for forming a semiconductor device structure, comprising: forming a first fin structure 54a and a second fin structure 54b over a semiconductor substrate 52; forming a first gate stack 56 over the first fin structure 54a; forming a second gate stack 60 over a gap (trench for 68) between the first fin structure 54a and the second fin structure 64b; forming a dielectric layer (“interlayer dielectric (ILD) layer is formed on the substrate and the gate stack”, par [0062]) over the semiconductor substrate 52 to surround the first gate stack 56 and the second gate stack 60. 
Yu does not disclose forming a protection element to cover the second gate stack; removing the first gate stack to form a recess while the second gate stack is covered by the protection element; and forming a metal gate stack in the recess.
However, figures 8-9 of Ando discloses forming a protection element (“the second region 20 and third region 30 may be masked”, par [0053]) to cover the second gate stack (135 in 20); removing the first gate stack (135 in 10) to form a recess (“dummy gate 135 in the first region 10 may be replaced with a replacement metal gate”, par [0053]) while the second gate stack (135 in 20) is covered by the protection element (“the second region 20 and third region 30 may be masked”, par [0053]); and forming a metal gate stack (180,185) in the recess (“dummy gate 135 in the first region 10 may be replaced with a replacement metal gate”, par [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the gate stack of Yu with the replacement gate process as taught in Ando in order to provide a metal gate with low resistance.  See par [0053] of Ando. 
With regard to claim 17, fig. 11 of Yu discloses forming a source/drain feature (72a, 72b) over the first fin structure 54a before the dielectric layer (“interlayer dielectric (ILD) layer”, par [0062]) is formed.
With regard to claim 18, Yu does not disclose that the protection element is a patterned photoresist.
However, figures 8-9 of Ando discloses that the protection element (“second and third region mask “, par [0053]) is a patterned photoresist (“second and third region mask may be etched using lithographic patterning”, par [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the gate stack of Yu with the replacement gate process as taught in Ando in order to provide a metal gate with low resistance.  See par [0053] of Ando. 
With regard to claim 19, fig. 11 of Yu discloses an isolation structure 68 in the gap (trench for 68) before the first gate stack 56 and the second gate stack 60 are formed.
With regard to claim 20, fig. 11 of Yu discloses that the second gate stack 60 are formed to partially cover the first fin structure 54a and to partially cover the second fin structure 54b.

Allowable Subject Matter
Claims 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             4/30/2022